— Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 8, 1975, which disqualified claimant from receiving benefits because he voluntarily left his employment without good cause. The board found that claimant, with knowledge that his employer furnished transportation to its plant, refused to avail himself of it because he disliked the operator of the vehicle and that claimant did not wish to utilize the railroad because it was too expensive. In our view, there is substantial evidence in the record to sustain the board’s determination that such reasons were personal and noncompelling and constituted a voluntary leaving without good cause. Decision affirmed, without costs. Herlihy, P. J., Sweeney, Kane, Koreman and Larkin, JJ., concur.